 

Case 3:18-mj-OO720-TWD Document 5 Filed 12/11/18 Page 1 of 1

Zimmer LaW Office, PLLC
120 E. Washington Street - Suite 815
Syracuse, New York 13202

Phone: (315) 422-9909 '

Fax: (315) 422-9911*
*E-mail: kmz@kimzirnmerlaw.com
*not for service of process

December ll, 2018
VIA ECF
Hon. Therese Wiley Dancks
U.S. Magistrate Judge
F ederal Building and U.S. Courthouse
P.O. BoX 7346
Syracuse, NY 13261-7346

Re: United States v. Justin B. Hobbie
Case No. 3:18-mi-00720-TWD

Dear Judge Dancks:

I have been retained to represent Justin B. Hobbie in the above matter, and have just filed
a Notice of Appearance so indicating

This letter 1s to respectfully request an adjournment of Mr Hobbie’ s Detention Hearing,
scheduled for -,tornorrow December 12, 2018, at l: OOpm. I have conferred With the Courtroom
Clerk, Suzanne Gunter, and l understand that the Court 1s available next Wednesday, December
19, 2018, at l:OOpm.

I have also conferred With AUSA Geoff Brown, and he has no objections to this request
If needed to proceed on December 19, AUSA Brown and I Will be available to do so.

lf the Court has any questions or needs any further information, please let me knoW. As
always, I thank you for your consideration and courtesies.

Respectfully submitted,
ZIMMER LAW OFFICE, PLLC
Kimberly M. Zirnrner

KMZ/kac `

